Citation Nr: 1707921	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-17 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to April 8, 2014, and an initial evaluation in excess of 10 percent from April 8, 2014, for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial compensable evaluation prior to April 8, 2014, and an initial evaluation in excess of 10 percent from April 8, 2014, for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1989 to September 1993 and in the U.S. Army from February 2003 to June 2003, August 2006 to December 2007 and from August 2010 to September 2011 with additional periods of service in the U.S. Army Reserve.  Among other awards, the Veteran received the Army Commendation Medal and Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for peripheral neuropathy of the left lower extremity and assigned a noncompensable evaluation, effective September 18, 2011; and granted service connection for peripheral neuropathy of the right lower extremity and assigned a noncompensable evaluation, effective September 18, 2011.  The Veteran appealed for higher initial evaluations.

During the pendency of the appeal, the RO issued an April 2014 rating decision granting a 10 percent evaluation for peripheral neuropathy of the left lower extremity, effective April 8, 2014; and granting a 10 percent evaluation for peripheral neuropathy of the right lower extremity, effective April 8, 2014.  The Veteran continued to appeal for higher initial evaluations for peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran testified before a Decision Review Officer at a May 2014 RO hearing.  A transcript of this hearing is of record.


FINDING OF FACT

In November 2016, the Veteran notified the Board of his intention to withdraw his claims for higher initial evaluations for peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issues of higher initial evaluations for peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

In a November 2016 correspondence, the Veteran notified the Board of his desire to withdraw his appeal for higher initial evaluations for peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues and they must be dismissed.






							(Continued on the next page)

ORDER

The appeal as to entitlement to an initial compensable evaluation prior to April 8, 2014, and an initial evaluation in excess of 10 percent since April 8, 2014, for peripheral neuropathy of the left lower extremity is dismissed.

The appeal as to entitlement to an initial compensable evaluation prior to April 8, 2014, and an initial evaluation in excess of 10 percent since April 8, 2014, for peripheral neuropathy of the right lower extremity is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


